This was a criminal prosecution tried at the January Term, 1928, Forsyth Superior Court, upon an indictment charging the prisoner, Clarence Thomas, alias C. O. Thomas, with a capital felony, murder in the first degree, which resulted in a conviction and sentence of death. The defendant gave notice of appeal, but this has not been prosecuted as required by the rules. S. v. Taylor, 194 N.C. 738. Hence the motion of the Attorney-General to docket and dismiss must be allowed. S. v. Dalton,185 N.C. 606, 115 S.E. 881. But this we do only after an examination of the case to see that no error appears on the face of the record, as the life of the prisoner is involved. S. v. Ward, 180 N.C. 693, 104 S.E. 531. None appears in the instant case.
Appeal dismissed.